

116 HR 4512 IH: Outdoors for All Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4512IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Ms. Barragán (for herself, Mr. Turner, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide grants for projects to acquire land and water for parks and other outdoor recreation
			 purposes and to develop new or renovate existing outdoor recreation
			 facilities.
	
 1.Short titleThis Act may be cited as the Outdoors for All Act. 2.DefinitionsIn this Act:
			(1)Eligible entity
 (A)In generalThe term eligible entity means— (i)a State;
 (ii)a political subdivision of a State, including— (I)a city; and
 (II)a county; (iii)a special purpose district, including park districts; and
 (iv)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (B)Political subdivisions and indian tribesA political subdivision of a State or an Indian tribe shall be considered an eligible entity only if the political subdivision or Indian tribe represents or otherwise serves a qualifying urban area.
 (2)Outdoor recreation legacy partnership grant programThe term Outdoor Recreation Legacy Partnership Grant Program means the program established under section 3(a). (3)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an “urban area” in the most recent census.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 3.Grants authorized (a)In generalThe Secretary shall establish an outdoor recreation legacy partnership grant program under which the Secretary may award grants to eligible entities for projects—
 (1)to acquire land and water for parks and other outdoor recreation purposes; and (2)to develop new or renovate existing outdoor recreation facilities.
				(b)Matching requirement
 (1)In generalAs a condition of receiving a grant under subsection (a), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.
 (2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.
				4.Eligible uses
 (a)In generalA grant recipient may use a grant awarded under this Act— (1)to acquire land or water that provides outdoor recreation opportunities to the public; and
 (2)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that—
 (A)create or significantly enhance access to park and recreational opportunities in an urban neighborhood or community;
 (B)engage and empower underserved communities and youth; (C)provide opportunities for youth employment or job training;
 (D)establish or expand public-private partnerships, with a focus on leveraging resources; and (E)take advantage of coordination among various levels of government.
 (b)Limitations on useA grant recipient may not use grant funds for— (1)grant administration costs;
 (2)incidental costs related to land acquisition, including appraisal and titling; (3)operation and maintenance activities;
 (4)facilities that support semiprofessional or professional athletics; (5)indoor facilities such as recreation centers or facilities that support primarily non-outdoor purposes; or
 (6)acquisition of land or interests in land that restrict access to specific persons. 5.National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Grant Program, the Secretary shall—
 (1)conduct an initial screening and technical review of applications received; and (2)evaluate and score all qualifying applications.
			6.Reporting
 (a)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this Act shall annually submit to the Secretary performance and financial reports that—
 (1)summarize project activities conducted during the report period; and (2)provide the status of the project.
 (b)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this Act shall submit to the Secretary a final report containing such information as the Secretary may require.
 7.Revenue sharingSection 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by inserting before the period at the end , of which 20 percent for each of fiscal years 2020 through 2058 shall be used by the Secretary of the Interior to provide grants under the Outdoor Recreation Legacy Partnership Grant Program Act.
		